Citation Nr: 1733434	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to retroactive benefits under the provisions of Nehmer v. United States Veterans' Administration.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  The Veteran died in January 1999.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 Decision Review Officer (DRO) letter issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  That decision denied retroactive benefits under Nehmer.  In November 2011, the Appellant filed a Notice of Disagreement.  The VA Regional Office (RO) in Louisville, Kentucky furnished the Appellant a Statement of the Case (SOC) in October 2012, and the Appellant filed a timely Substantive Appeal (VA Form 9) in December 2012.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in January 2014.

In August 2014, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In January 2015, the Board denied entitlement to retroactive benefits under the provisions of Nehmer.  The Appellant appealed the denial and, in an April 2017 Memorandum Decision, the United States Court of Appeals for Veterans Claims reversed this decision to the extent that is denied entitlement to retroactive benefits for the period from January 1, 1999, to February 1, 1999.  It otherwise affirmed the Board decision.  


FINDING OF FACT

In accordance with the April 2017 Memorandum Decision, the January 28, 2015, decision by the Board, in which the Board found that the retroactive benefits under the provisions of Nehmer v. United States Veterans' Administration were not warranted, is reversed to the extent that it denied retroactive benefits for the period from January 1, 1999, to February 1, 1999.  


CONCLUSION OF LAW

For the period from January 1, 1999, to February 1, 1999, the criteria for entitlement to retroactive benefits under the provisions of Nehmer are met.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.400, 3.816 (2016); Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); see also Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2015, the Board issued a decision in which it was determined that retroactive benefits prior to February 1, 1999, under the provisions of Nehmer v. United States Veterans' Administration were not warranted.  

In an April 2017, Memorandum Decision, the Court found that, because the Appellant had filed her dependency and indemnity compensation (DIC) claim well within one year of the Veteran's death, her claim merits an effective date of January 1, 1999, pursuant to 38 C.F.R. § 3.816(d)(3).  The Board is bound by the Court's order.  Harris v. Brown, 7 Vet. App. 547 (1995).  Accordingly, retroactive benefits under the provisions of Nehmer v. United States Veterans' Administration are warranted for the period from January 1, 1999, to February 1, 1999.


ORDER

Entitlement to retroactive benefits under the provisions of Nehmer v. United States Veterans' Administration, for the period from January 1, 1999, to February 1, 1999, is granted, subject to the laws and regulations governing the award of monetary benefits..




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


